
	

116 S263 IS: Full Fair and Complete Exchange Act
U.S. Senate
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 263
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2019
			Mr. Heinrich (for himself, Ms. Harris, Mrs. Feinstein, and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To ensure the receipt of required compensation before physical possession by the Federal Government
			 of any land subject to the use of eminent domain for the construction of
			 United States border infrastructure and to provide for a consultation
			 process prior to acquiring land for border infrastructure.
	
	
 1.Short titleThis Act may be cited as the Full Fair and Complete Exchange Act or the FACE Act. 2.Receipt of compensation required for use of eminent domain for construction of border infrastructureNotwithstanding section 3114 of title 40, United States Code, or section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1103 note; Public Law 104–208) the Federal Government shall not take physical possession of any land acquired, or proposed to be acquired, pursuant to those sections for the construction of any infrastructure (including a pedestrian fence, vehicle barrier, levee, gate, wall, fence, road, or port of entry) at the international border between the United States and Mexico until the date on which the applicable court determines that—
 (1)in the case of private land— (A)all persons or entities entitled to compensation for the acquisition have received the entire full fair market value amount of compensation due on the date of acquisition of the private land; and
 (B)all relevant court proceedings described in section 3114(a) of title 40, United States Code, have been—
 (i)completed; and (ii)terminated by the court;
 (2)in the case of State land (including State land in the vicinity of a unit of the National Wildlife Refuge System, a unit of the National Park System, or Tribal land or in the vicinity of a historic district or a State park)—
 (A)the requirements of subparagraphs (A) and (B) of paragraph (1) have been met; and (B)all relevant stakeholders have been consulted on the acquisition, including—
 (i)any State agencies that manage the State land; (ii)any State agencies that administer the use of resources on the State land;
 (iii)any permittees, leaseholders, and other users of the State land; and (iv)any individuals, communities, and Tribes that could be impacted by the construction of the structure on the State land, as determined by the Secretary; and
 (3)in the case of Tribal land— (A)the requirements of subparagraphs (A) and (B) of paragraph (1) have been met; and
 (B)all relevant Tribal stakeholders have been consulted and have approved the acquisition. 3.Consultation required prior to acquisition of land for construction of border infrastructure (a)In generalBefore implementing any plan to acquire private land, State land, or Tribal land on which the Secretary of Homeland Security (referred to in this section as the Secretary) intends to build or construct a temporary or permanent structure related to efforts to secure or protect the border between the United States and Mexico, the Secretary shall conduct meaningful and significant consultation with—
 (1)any owners of the parcels of land proposed to be acquired; (2)any State agencies that manage the applicable land;
 (3)any other State agencies that administer the use of resources on the applicable land; (4)any permittees, leaseholders, and other users of the applicable land; and
 (5)any individuals, communities, or Tribes that could be impacted by the construction of the structure on the applicable land, as determined by the Secretary.
 (b)Public meetingsThe Secretary shall conduct 2 public meetings located within 100 miles of each parcel of private land, State land, or Tribal land subject to potential acquisition under subsection (a), subject to the requirements that—
 (1)the first public meeting shall be conducted at the beginning of the consultation process under subsection (a)—
 (A)to inform any landowner or entity, as described in subsection (a)(1), of the intent of the Secretary to acquire the land from the landowner; and
 (B)to receive comments and input regarding the proposed acquisition; and (2)the second public meeting shall be conducted at the end of the consultation process under subsection (a) to inform any landowner or entity, as described in subsection (a)(1), of—
 (A)the decision of the Secretary relating to the proposed acquisition; and (B)(i)any changes to the acquisition plan to address issues raised during the consultation process; or
 (ii)any reasons for not making changes to the acquisition plan to address issues raised during the consultation process.
 (c)Final plans; transparencyBefore beginning construction of a temporary or permanent structure described in subsection (a), the Secretary shall—
 (1)give significant weight to the opinions and information presented to the Secretary during the consultation process conducted under that subsection; and
 (2)publish in the Federal Register information describing— (A)ways in which the final plan of the Secretary for acquiring the land or constructing the structure was modified as a result of the consultation process conducted under that subsection; and
 (B)ways in which the final plan of the Secretary for acquiring the land or constructing the structure was not modified as a result of valid concerns raised to the proposed modifications during the consultation process conducted under that subsection.
					
